Exhibit 10.1

HAMPTON ROADS BANKSHARES, INC.

Restricted Stock Unit Award Agreement

THIS AGREEMENT dated as of the      day of              201  , between Hampton
Roads Bankshares, Inc., a Virginia corporation (the “Company”), and
                                         (“Participant”), is made pursuant and
subject to the provisions of the Hampton Roads Bankshares, Inc. 2011 Omnibus
Incentive Plan (the “Plan”). All terms used herein that are defined in the Plan
have the same meaning given them in the Plan.

1. Award of Stock Units. Pursuant to the Plan, the Company, on             ,
201  , (“Award Date”) granted Participant [number of stock units] Restricted
Stock Units covering shares of Common Stock (“Stock Units”), subject to the
terms and conditions of the Plan and subject further to the terms and conditions
set forth herein.

2. Restrictions. Except as provided in this Agreement, the Stock Units are
nontransferable and subject to a substantial risk of forfeiture.

3. Vesting. Participant’s interest in the Stock Units shall become
nonforfeitable (“Vested”) on the latest of: (i) two years from the Award Date,
(ii) the date the Company is no longer subject to the executive compensation and
corporate governance requirements of Section 111(b) of the Emergency Economic
and Stabilization Act of 2008, as amended (“EESA”) or (iii) the date the Company
is no longer subject to the Written Agreement by and among BHR, HRB, the Federal
Reserve Bank of Richmond and the Virginia Bureau of Financial Institutions.
Within 30 days of Vesting, the Company shall settle the Vested Stock Units by
issuing shares of Vested Common Stock to the Participant; provided, however,
such Common Stock, even though Vested, shall be subject to the transfer
restrictions described in Section 4 below and referred to herein as “Restricted
Stock.”

4. Restrictions on Transfer.

(a) EESA Restrictions; Withholding. Restricted Stock shall not be transferable
except as permitted by EESA and the regulations thereunder. As provided under
such regulations, at any time beginning on the date the Restricted Stock becomes
Vested and ending on December 31 of such year, a portion of the Restricted Stock
that is Vested may be made transferrable to the extent required to pay the
minimum statutory withholding for state and federal taxes on Vested shares.



--------------------------------------------------------------------------------

(b) Legend. The certificate for the Restricted Stock shall contain a legend
substantially in the following form:

The sale or other transfer of the shares of Common Stock represented by this
certificate, whether voluntary, involuntary or by operation of law, is subject
to certain restrictions on transfer set forth in a Restricted Stock Unit Award
Agreement between the Company and the holder hereof. A copy of such Restricted
Stock Unit Agreement may be obtained from the Secretary of Hampton Roads
Bankshares, Inc.

(c) Removal of Restriction. At any time when, in the opinion of the Company’s
counsel, the Restricted Stock (or any portion thereof) has become freely
transferable under the provisions of EESA and the regulations thereunder, the
Company shall, upon request of the Participant, instruct its transfer agent to
remove the legend specified in Section 4(b) hereof with respect to such shares
of Restricted Stock.

5. Death, Disability or Change in Control. Notwithstanding Section 3 above, in
the event of Participant’s death, Disability (as defined below) or upon a Change
in Control (as defined below), Participant shall become fully Vested in the
Stock Units. Within 30 days of Vesting, the Company shall settle the Vested
Stock Units by issuing shares of Vested Common Stock to the Participant or
Participant’s beneficiary, in the event of death; provided, however, such Common
Stock, even though Vested, shall be subject to the transfer restrictions
described in Section 4 above and referred to herein as “Restricted Stock.” For
purposes of this Agreement, Disability means a condition resulting from bodily
injury or disease that renders Participant unable to perform any and every duty
pertaining to Participant’s employment with the Company. The Board of Directors
of the Company, in its sole discretion, will determine whether Participant is
Disabled based on medical evidence and Participant’s eligibility under the
long-term disability policy maintained by the Company, if any. The date of the
Board of Director’s determination will be considered Participant’s date of
Disability for purposes of this Agreement. For purposes of this Agreement,
“Change in Control” is defined as the date that (i) any one person, or more than
one person, acting as a group, acquires ownership of stock of Hampton Roads
Bankshares, Inc. that, together with stock held by such person or group
constitutes more than 50% of the total fair market value or total voting power
of the stock of Hampton Roads Bankshares, Inc., (b) during any period of twelve
consecutive months, individuals who at the beginning of such period constituted
the Board and any new directors, whose election by the Board or nomination for
election by the Hampton Roads Bankshares, Inc.’s stockholders was approved by a
vote of at least three-fourths (3/4ths) of the directors then still in office
who either were directors at the beginning of the period or whose election or
nomination for election was previously so approved, cease for any reason to
constitute a majority of the Board, or (c) during any period of twelve
consecutive months, (i) any one person, or more than one person, acting as a
group, acquires ownership of stock of Hampton Roads Bankshares, Inc. that,
together with stock held by such person or group constitutes more than 30% of
the total voting power of the stock of Hampton Roads Bankshares, Inc., and
(ii) individuals who at the beginning of such period constituted the Board cease
in connection with such 30% change in voting stock ownership, cease to
constitute a majority of the Board. For purposes of this Section, “group” shall
have the meaning set forth in Treasury Regulation Section 1.409A-3(i)(5), or any
successor thereto in effect at the time a determination of whether a Change in
Control has occurred is being made.



--------------------------------------------------------------------------------

6. Forfeiture. All Stock Units that are not then Vested shall be forfeited if
Participant’s employment with the Company or a Subsidiary terminates prior to
the date such Stock Units have become Vested pursuant to Sections 3 or 5.

7. Shareholder Rights. Participant will have no rights as a shareholder of the
Company with respect to the Stock Units until the Stock Units are Vested and
shares of Common Stock are issued hereunder. Thereafter, Participant will have
all the rights of a shareholder of the Company with respect to the Restricted
Stock, including the right to receive dividends on and to vote the Restricted
Stock; provided, however, that Participant may not sell, transfer, pledge,
exchange, hypothecate or otherwise dispose of Restricted Stock, until the
time(s) and except in the manner provided in this Agreement.

8. Fractional Shares. Fractional shares shall not be issuable hereunder, and
when any provision hereof or the Plan may entitle Participant to a fractional
share, such fraction shall be disregarded.

9. Taxes. The Company shall have the right to retain and withhold from any
issuance of Restricted Stock, the amount of taxes required by any government to
be withheld or otherwise deducted and paid with respect to such award. The
Company may retain and withhold a number of shares of Vested Restricted Stock,
having a Fair Market Value as of the date the shares become Vested not less than
the amount of such taxes, and cancel in whole or in part any such shares so
withheld, in order to satisfy the Company’s withholding obligations.

10. No Right to Continued Employment. This Agreement does not confer upon
Participant any right with respect to continued employment by the Company, nor
shall it interfere in any way with the right of the Company to terminate
Participant’s employment at any time.

11. Change in Capital Structure. In accordance with the terms of the Plan, the
terms of this award shall be adjusted as the Committee determines is equitably
required in the event the Company effects one or more stock dividends, stock
split-ups, subdivisions or consolidations of shares or other similar changes in
capitalization.

12. Governing Law. This Agreement shall be governed by the laws of the
Commonwealth of Virginia.

13. Conflicts. In the event of any conflict between the provisions of the Plan
and the provisions of this Agreement, the provisions of the Plan shall govern.

14. Participant Bound by Plan. Participant hereby acknowledges receipt of a copy
of the Plan and agrees to be bound by all the terms and provisions thereof.

15. Binding Effect. Subject to the limitations stated above and in the Plan,
this Agreement shall be binding upon and inure to the benefit of the legatees,
distributees, and personal representatives of the Participant and the successors
of the Company.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Agreement to be signed on its
behalf, and the Participant has affixed his signature hereto.

 

HAMPTON ROADS BANKSHARES, INC.   By  

 

     

 

     

 

 

  PARTICIPANT    

 

 

 

   

 

    Date    